 
Exhibit 10.1


AMENDMENT TO CONFIRMATION


THIS AMENDMENT (this “Amendment”) is made as of July 31, 2008 between Citibank,
N.A. (“Citibank”) and PartnerRe Ltd. (“Counterparty”).


WHEREAS, Citibank and Counterparty are parties to a Confirmation dated as of
October 25, 2005 (the “Confirmation”), evidencing the transaction with the
Transaction Reference Number E05-01958 to E05-01997;


WHEREAS, the parties wish to amend the Confirmation on the terms and conditions
set forth in this Amendment;


NOW, THEREFORE, in consideration of their mutual covenants herein contained, the
parties hereto agree as follows:


Section 1.  Terms Used but Not Defined Herein.  Capitalized terms used but not
defined herein shall have the respective meanings given to them in the
Confirmation.


Section 2.  Amendment to the Confirmation.  The Transaction shall be split into
two Transactions (the “2008 Transaction” and the “2010 Transaction”,
respectively), each with terms identical to those of the original Transaction,
except that:


(a) 
The Number of Shares in the aggregate for all Tranches of each of the 2008
Transaction and the 2010 Transaction shall be 3,366,295.



(b) 
Section 14(d) of the Confirmation and Section 9(d) of Annex A to the
Confirmation shall be amended for each of the 2008 Transaction and the 2010
Transaction by replacing the number 10,000,000 therein with the number
5,000,000.



(c) 
The following amendments shall be applicable only with respect to the 2010
Transaction:



(i)           The “Forward Cap Price” under Section 3 of the Confirmation shall
be USD84.51.


 
(ii)
The “Periodic Payment Dates” under Section 4 of the Confirmation shall be
amended by (i) adding the punctuation “,” immediately after the date “July 28,
2008” in the fourth line thereof and (ii) replacing the phrase “and September
25, 2008” in the fourth and fifth lines thereof with the phrase “October 27,
2008, January 26, 2009, April 27, 2009, July 27, 2009, October 26, 2009, January
25, 2010 and April 26, 2010”.



 
(iii)
The “Valuation Date” under Section 5 of the Confirmation shall be amended by
replacing the date “September 26, 2008” in the first line thereof with the date
“April 28, 2010”.



 
(iv)
The “Final Disruption Date” under Section 5 of the Confirmation shall be July
16, 2010.



 
(v)
The second introductory paragraph under Annex A to the Confirmation shall be
amended by adding the phrase “, as amended from time to time” immediately after
the parenthetical “(“Citibank”)” in the third line thereof.



 
(vi)
The “Final Disruption Date” under Section 2 of Annex A to the Confirmation shall
be August 25, 2010.



 
(vii)
The first introductory paragraph under Annex B to the Confirmation shall be
amended by adding the phrase “, as amended from time to time,” immediately after
the parenthetical “(“Pledgor”)” in the third line thereof.

 
 

--------------------------------------------------------------------------------


 
(d) 
For the avoidance of doubt, all references in the Confirmation to the
“Transaction” shall be deemed to be references to each of the 2008 Transaction
and the 2010 Transaction as the context requires.



Section 3.  Payment.  On September 25, 2008, Counterparty shall pay Citibank an
amount equal to USD87,850.


Section 4.  Representations.  Each of the parties hereto represents that (i) it
has all necessary corporate power and authority to execute, deliver and perform
its obligations contemplated by this Amendment, (ii) such execution, delivery
and performance have been duly authorized by all necessary corporate action, and
this Amendment has been duly and validly executed and delivered and constitutes
its valid and binding obligation, enforceable against it in accordance with its
terms hereunder, and (iii) this Amendment will not conflict with any agreement
or instrument to which it or any of its subsidiaries is a party or by which it
or any of its subsidiaries is bound.


Section 5.  Effectiveness.  This Amendment shall become effective upon execution
by the parties hereto.


Section 6.  Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
of the signatures thereto and hereto were upon the same instrument.


Section 7.  Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.


Section 8.  Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND CITIBANK HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE ACTIONS OF CITIBANK OR ITS
AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.


Section 9.  Effectiveness of Confirmation.  Except as amended hereby, all the
terms of the Confirmation shall remain and continue in full force and effect and
are hereby confirmed in all respects.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have signed this Amendment as of the date and
year first above written.



 
PARTNERRE LTD.
                   
By:
/s/ Albert Benchimol
   
Name:
Albert Benchimol
   
Title:
EVP & Chief Financial Officer
 



 
Agreed and accepted by:
 
CITIBANK, N.A.
       
By:
/s/ Herman Hirsch                       
Authorized Signatory






--------------------------------------------------------------------------------